Case 8:19-cv-00543-JVS-KES Document 1-1 Filed 03/20/19 Page 1 of 14 Page ID #:4




                      Exhibit A
    Affiliated FM Insurance Company’s
             Notice of Removal
Case 8:19-cv-00543-JVS-KES Document 1-1 Filed 03/20/19 Page 2 of 14 Page ID #:5


                                                                                                                                                   SUM-100
                                          SUMMONS                                                                        fOftcooftruseoNty
                                                                                                                      (SOiop-«/wusoo£WCO»Tg
                                  (CITACION JUDICIAL)
  NOTICE TO DEFENDANT:                                                                                         ELECTRONICALLY
                                                                                                               ELECTRONICALLY FILED
                                                                                                                              FILED
 (AVISO AL DEMANDADO):                                                                                         Superior
                                                                                                               Superior Court
                                                                                                                        Court of California^
                                                                                                                              of California,
                                                                                                                    County of Orange
   AFHUATED FM INSURANCE COMPANY,and DOES 1 -10.                                                                     ,,7
                                                                                                               12/27/2018 at 05:39:58 PM
  inclusive,                                                                                                   12/27/2018 at 05:39:58 PM
                                                                                                                Clerk of the Superior Court
  YOU ARE BEING SUED BY PLAINTIFF:                                                                         By
                                                                                                           By Monique
                                                                                                              Monique Ramirea.Deputy
                                                                                                                      Ramirea.Deputy Clerk
                                                                                                                                     Clerk
 (LOESTADEMANDANDOELDEMANDANTE):
    LVNNWOOD HEALTH SERVICES,INC., d/b/a EMERALD HILLS
    REHABILITATION AND HEALTHCARE CENTER,a Nevada
   corporation
   NOTICEI YoutiaueOeen sued. The court may decide against you without your being heard unless you respond within 30 days. Read the Information
   below.
     You have 30 CALENDAR DAYS aher this summons and legal papers are served on you to file a written response at this court and have a copy
   served on the plaintiff. A letter or phone call will not protect you. Your written response must be In properlegal form if you want the court to hear your
   case. There may be a court form mat you can use for your reaponte. You can find these court forms and more Information at the California Courts
   Online Self-Help Center iwww.courtinfo.ca.gov/sellhelp). your county law library, or the courthouae nearest you. If you cannot pay the filing fee, ask
   the counderk for a fee waiver form. Ifyou do not file your response on time, you may lose the case by default, and your weges. money,end property
   mey be taken wtihout further warning from the court.
      There are other legal requirements. You mey want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
   referral service, Ifyou cannot afford an attorney, you may be eligible for ffeelegalser\^s from a nonprofit legal services program. You can locate
   these nonprofit groups at the California Legal Servlcea Web a\le lwww.lawhelpeallfomia.org).the California Courts Online Self-H^p Center
   (www.coitftfnfo.ea.goMtseflheCo), orby contacting yourlocal court or county bar assodallon. NOTE: The court has a statutory lien for waived fees and
   costs on any seuiement or arbitration award of $10,000 or more In a cMI case. The court's lien must be paid before the court v^ll dismiss the case.
   lAVISOILohBndemBn<)a<)o, Slnoresponcl9clentrocle30dlas.laconepuedBdecldlrensueontraslnescueharsuvBrsi6n. Lea la Informecldn a
   eontlnuaddn.
     Vena 30 DiAS OS CALENDARIO despuis da qua le anfregusn esfa dfacfdn /papeles legales para prasentar una raspuesle par escrito an asta
   eorte/Aacerguese eniragua unaeopla al demandanla. Una carta o unallamadatelalinlcano to profagen. Surespt/eafaporescfiof/ene qua estar
   enfbmafofegsJcorrecfo sidesea qua proeasen su easo en la code. Stposlblaque tiaya un hrmularto queustedpueda usarparasurespuesla.
   PuadeeneonirareslosformularioadelBGOrteymaslnfOfmacliin enelCantmdeAyudadelas Cortes de California (Www.sucorte.oa.gov;, an la
   brbftofeca daleyasdesueondadooenlaconequele quedemaseexa. Si no puade pagar la cuola da pxsentaddrr. pidaalseereiarlodelacorle
   queie di un formulario da exenciOn da pego da cuotas. Slnopnsenla surespuesta a tiempo.pueda perdarelcasoporlncumpilmlentoylacortele
  podra quRar su suakSo. dinam y Phnas sin mas acfvertenc/a.
    Hay olros xqulsllos lagaiBs. £s rtcomandable qua uamea unabogado/nmed/ara'nenre. SI noeonoce a un abagado. puedeKamaraunservlcloda
   xmlsOn aabogados. S/rtopuertepagara un aPogarto. esposlblaqua eumpla eon lesxqulsllos para obtanarsarviclM legales gratultos da un
  prog/ama da sarvidos lagales sin fines da luero. Puade encentrar eslos grvpos sin fines da lucra en al slllo web da CaSfomla Legal Services,
  (Wvwr.lawhelpcaliromla.org;, en el Centre da Ayuda da las Cortes da CallfonUa.(Wvvw.sucorte.ca.gov;o ponfd/idose en conracTo con la corte o el
  eofeglo da abogados locales. A VISO: Par ley, fa corte r/ene deracbo a reciamarlas cuotas y los costos exentos porlmponer un gravanren soPre
   cualqulerracuperaeldndaSIO.OOOOmasdavalerractbldB medlanle unacuerdoeuna conceslOn daaibilraje enuncasodederechocMI. TTeneque
  pagar elgravamen da la corte anlas da qua la corte pueda deseehar al caso.
 The name and..address   of the court
                    .. . .        .
                                      is:
                                       , ^                          ,
                                                                                                         IcASENUMeER:
                                                                                                          CASENuueER:
                                                                                                         (NOmElO M C»9^:
                                                                                                                               Judqe David Ch:
                                                                                                                               Judge       Chaffee
 (Et nombre y direccidn da la corta as): Orange County Superior Court                                     fwntioowcfo);
  700 Civic Center Drive West                                                                            1_ 30-2018-010408S8-CU-IC-CJC
  Santa Ana, CA 92701
 The name, address, and tefephone number of plaintifTs attorney, or plaintiff wthout an attorney. Is;
 (£1 nombra, la diraccidn y al ntimero da taldfono dal abogado del demsndart/e, o del demandanla qua no tiena abogado, as):
  Shaun H, Crosner, Pasich LLP, 1100 Glendon Ave., Suite 1000,Los Angeles, CA 90024(424)313-7860
 DATE: 12/27/2018                                                              Clertr, by
 (Fecha) ^        owto H.rflwwhKi. ci.rkofm. coun                              (Seorataiio)
 (Forproof ofservice of this summons, use Proof of Service of Summons (form POS-010).)                                          Honiqu* Rsvlrei
 (Para pruaba da anlraga da estacllaliPn use ef forTnufan'o Proof of Service of Summons,(POS-010)).
 ——                               1 NOTICE TO THE PERSON SERVED: You are served
                                      1. I     I as an Individual defendant
                                      2. I     I as the person sued under the fictitious name of (specify):


                                      3. (=□ on behalf of (spadfy):
                                          under L_J CCP 416.10 (corporation)                               j     |   CCP 416.60 (minor)
                                                   I    I CCP 416.20 (defunct corporation)                 I     I CCP 416,70 (donservatee)
                                                   I    I CCP 416-40 (association orpartnership) I               I   CCP 416.S0 (authorized person)
                                                   I    I other (specify):
                                      4. I     I by personal delivary on (dafe;:
  Form AawMfM Mtnduxy Uu                                                SUMMONS                                                 C«l. << CM PtKMin H
    Aieoii Cwnd o> CnrerrM                                                                                                                    wNW.epuitMbeft.p9Y
   siM-ioogte>.jijyi,2ooei
Case 8:19-cv-00543-JVS-KES Document 1-1 Filed 03/20/19 Page 3 of 14 Page ID #:6



   1 Kirk A. Pasich (SBN 94242)
     kpasich@pasichllp.com
   2 Shaun H. Crosner (SBN 259065)
     scrosner@pasichllp.com
   3
     Christopher Pasich (SBN 299191)
   4 cpasich@pasichllp.com
     PASICH LLP
   5 1100 Glendon Avenue, Suite 1000
     Los Angeles, California 90024-3503
   6
     Telephone: (424) 313-7860
   7 Facsimile: (424) 313-7890

   8 Attorneys for Plaintiff

   9                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
  10                                        COUNTY OF ORANGE
  11
     LYNNWOOD HEALTH SERVICES, INC.,                      Case No.
  12 d/b/a EMERALD HILLS
     REHABILITATION AND HEALTHCARE                        COMPLAINT FOR BREACH OF
  13 CENTER, a Nevada corporation,                        CONTRACT; TORTIOUS BREACH OF
                                                          THE IMPLIED COVENANT OF GOOD
  14                   Plaintiff,                         FAITH AND FAIR DEALING; AND
                                                          DECLARATORY RELIEF
  15
              v.
  16                                                      DEMAND FOR JURY TRIAL
     AFFILIATED FM INSURANCE
  17 COMPANY, and DOES 1 – 10, inclusive,

  18                   Defendants.

  19

  20

  21          Plaintiff Lynnwood Health Services, Inc., doing business as Emerald Hills Rehabilitation

  22 and Healthcare Center (“Emerald Hills”) complains of Defendants and alleges as follows:

  23                                     NATURE OF THE ACTION

  24          1.       This is a lawsuit by Emerald Hills to collect bargained-for coverage under one or

  25 more “all risk” property insurance policies issued by defendant Affiliated FM Insurance Company

  26 (“AFM”). The policies each provide hundreds of millions of dollars in broad coverage for

  27 property damage and business interruption losses at more than 180 skilled nursing and

  28 rehabilitative facilities. One such insured facility is the Emerald Hills Rehabilitation and

                                    COMPLAINT AND DEMAND FOR JURY TRIAL
              186060
Case 8:19-cv-00543-JVS-KES Document 1-1 Filed 03/20/19 Page 4 of 14 Page ID #:7



   1 Healthcare Center in Lynnwood, Washington (“the Facility”), which is operated by Emerald Hills.

   2          2.       In late 2016, Emerald Hills discovered damage to the roof framing and the boiler

   3 and water system at the Facility—damage that, upon further investigation, proved to be

   4 substantial. Upon discovering this damage, Emerald Hills timely notified AFM and sought

   5 coverage under the policies. However, instead of diligently investigating the claim and honoring

   6 its obligations under its policies and the law, AFM has failed and refused to acknowledge

   7 coverage for the vast majority of Emerald Hills’ losses. As shown below, AFM’s position is

   8 contrary to the policies it issued, the law, insurance industry custom and practice, and the facts.

   9                                             THE PARTIES

  10          3.       Emerald Hills is a Nevada corporation with its principal place of business in

  11 Lynnwood, Washington. Emerald Hills operates a skilled nursing facility, delivering physical,

  12 occupational, and speech therapy as well as long-term care to its residents.

  13          4.       Emerald Hills is informed and believes, and on that basis alleges, that AFM is a

  14 Rhode Island corporation, with its principal place of business in Rhode Island. Emerald Hills is

  15 informed and believes, and on that basis alleges, that AFM is licensed to transact business, and is

  16 transacting business, in the State of California and the County of Orange.

  17          5.       Emerald Hills is informed and believes, and on that basis alleges, that AFM is a

  18 member of the FM Global group of insurance companies. Emerald Hills is informed and believes,

  19 and on that basis alleges, that AFM and the other FM Global insurance companies are extremely

  20 sophisticated and knowledgeable in insuring against property and business interruption losses, and

  21 in investigating the risks they are insuring.

  22          6.       Emerald Hills is informed and believes, and on that basis alleges, that AFM and the

  23 other FM Global companies participate in a wide range of first-party property insurance programs

  24 and hold themselves out as being knowledgeable, experienced, and reliable, and willing to insure,

  25 and capable of insuring substantial property and business interruption losses. Indeed, AFM

  26 publicly proclaims that it “specializes in commercial property insurance for the middle market”

  27 and has “depth and breadth” of expertise that is “second to none.” See

  28 https://www.affiliatedfm.com/about/why-afm. AFM also claims that it does “everything [it] can
                                                         2
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
              186060
Case 8:19-cv-00543-JVS-KES Document 1-1 Filed 03/20/19 Page 5 of 14 Page ID #:8



   1 to help clients choose how to best manage, prioritize and reduce future loss in a way that makes

   2 practical and affordable sense,” adding that its “holistic approach to property risk is backed by

   3 over 180 years of engineering expertise and extensive research.” Id. AFM also represents that it

   4 “believe[s] in a swift adherence to the real promise of insurance—getting business back to work as

   5 quickly as possible,” adding that it is “recognized across the industry as second to none in paying

   6 claims promptly, fairly and professionally.” Id.

   7          7.       Emerald Hills is ignorant of the true names and capacities, whether individual,

   8 associate, partnership, or corporate or otherwise, of the defendants fictitiously designated herein as

   9 Does 1 through 10, and therefore sues those defendants by these fictitious names. Emerald Hills

  10 will seek leave of court to amend this complaint when the true names and capacities of these

  11 fictitiously designated defendants have been ascertained. Emerald Hills is informed and believes,

  12 and on that basis alleges, that Does 1 through 10, in some way unknown to Emerald Hills, have

  13 underwritten or provided insurance coverage to Emerald Hills or are otherwise responsible for the

  14 losses alleged herein, and that Does 1 through 10 are authorized to, and do, transact business in the

  15 State of California and the County of Orange.

  16                                             THE POLICIES

  17          8.       AFM has provided broad, all-risk property insurance coverage to Emerald Hills for

  18 many years, including under the following policies:

  19               a. AFM Policy No. SZ358, with a policy term of November 1, 2012, to November 1,

  20                   2013;

  21               b. AFM Policy No. SZ899, with a policy term of November 1, 2013, to November 1,

  22                   2014;

  23               c. AFM Policy No. SY442, with a policy term of November 1, 2014, to November 1,

  24                   2015;

  25               d. AFM Policy No. SY950, with a policy term of November 1, 2015, to November 1,

  26                   2016; and

  27               e. AFM Policy No. SX481, with a policy term of November 1, 2016, to November 1,

  28                   2017 (collectively, the “Policies”).
                                                          3
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
              186060
Case 8:19-cv-00543-JVS-KES Document 1-1 Filed 03/20/19 Page 6 of 14 Page ID #:9



   1           9.         During the time that it has insured Emerald Hills under the Policies, AFM has

   2 engaged, or has had reasonable opportunities to engage, in extensive underwriting investigation,

   3 and has become familiar and knowledgeable regarding the nature and scope of Emerald Hills’

   4 business and the nature of the risks that it was insuring against.

   5           10.        The Policies are “all risk” property insurance policies—that is, policies that cover

   6 all risks of physical loss and damage except those plainly, clearly, conspicuously, and expressly

   7 excluded. The Policies insure, among other things, Emerald Hills’ interests in the real and

   8 personal property at the Facility, located at 5821 188th Street SW, Lynnwood, WA, 98037.

   9           11.        Like most commercial property insurance policies, the Policies insure not only

  10 against physical damage or destruction of covered property, but also for the economic loss caused

  11 by physical damage to or destruction of covered property. This coverage is typically referred to as

  12 “Business Interruption” coverage.

  13           12.        The Policies’ Business Interruption coverage is designed, understood, stated, and

  14 intended to cover insureds, like Emerald Hills, for economic losses, including losses from the

  15 interruption and/or reduction of its business, suffered as a result of physical loss or damage to

  16 covered property. Within this “Business Interruption” coverage, the Policies also cover “Extra

  17 Expense,” which the Policies define as “the reasonable and necessary extra expense incurred by

  18 the Insured . . . during the Period of Liability to: a) [t]emporarily continue as close to normal the

  19 conduct of the Insured’s business; and b) [t]emporarily use the property or facilities of the Insured

  20 or others . . . .”

  21           13.        Subject to their terms and conditions, each of the Policies provides hundreds of

  22 millions of dollars in coverage per “occurrence,” which the Policies define as “the sum total of all

  23 loss or damage of the type insured, including any insured Business Interruption loss, arising out of

  24 or caused by one discrete event of physical loss or damage . . . .”

  25           14.        Emerald Hills is a Named Insured under each of the Policies.

  26

  27

  28
                                                            4
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
               186060
Case 8:19-cv-00543-JVS-KES Document 1-1 Filed 03/20/19 Page 7 of 14 Page ID #:10



   1                EMERALD HILLS’ DISCOVERY OF DAMAGE AT THE FACILITY

   2           AND EMERALD HILLS’ ENSUING BUSINESS INTERRUPTION LOSSES

   3          15.      On October 11, 2016, Emerald Hills discovered damage to the roof framing at the

   4 Facility. Upon further investigation, Emerald Hills determined that the scope of damage to the

   5 roof framing was substantial. Emerald Hills is informed and believes, and on that basis alleges,

   6 that this damage was caused by exposure to water.

   7          16.      Emerald Hills promptly commenced appropriate steps to prevent additional loss

   8 and minimize further property damage at the Facility. Emerald Hills also promptly began work to

   9 repair this damage. This repair work is ongoing.

  10          17.      In December 2016, as a result of Emerald Hills’ reasonable efforts to remain

  11 operational and keep its patients warm during the ongoing repairs to the Facility’s roof framing,

  12 the Facility’s boiler and water piping system was overtaxed. On December 28, 2016, Emerald

  13 Hills discovered damage to the Facility’s boiler and water piping system, which had failed. Prior

  14 to December 28, 2016, the Facility’s boiler and water piping system was fully operational and

  15 showed no signs of imminent failure.

  16          18.      On or about December 29, 2016, Emerald Hills was forced to fully evacuate the

  17 Facility to allow for the extensive repairs to the Facility’s roof framing and boiler and water piping

  18 system to be completed. Emerald Hills has yet to re-open the Facility for business and continues

  19 to suffer substantial losses of revenue and profit.

  20          19.      Based on current assessments, Emerald Hills is informed and believes, and on that

  21 basis alleges, that it has suffered approximately $5,500,000 in property damage losses covered

  22 under the one or more of the Policies as a result of the damage to the roof framing and boiler and

  23 water piping system at the Facility.

  24          20.      Emerald Hills also has suffered, and continues to suffer, extensive disruption of its

  25 business and operations as a result of the property damage at the Facility. The actual amount of

  26 these Business Interruption losses has not been precisely ascertained yet but is projected to exceed

  27 $3,400,000. When the precise amount of these losses is known, Emerald Hills will seek leave of

  28 court to amend this Complaint.
                                                           5
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
              186060
Case 8:19-cv-00543-JVS-KES Document 1-1 Filed 03/20/19 Page 8 of 14 Page ID #:11



   1          21.      Emerald Hills has suffered other losses, costs, and expenses that are covered by the

   2 various provisions of the Policies. Emerald Hills is entitled to recover these losses, costs, and

   3 expenses under the terms of the Policies and the law, including the common law doctrine of

   4 mitigation of damages.

   5          22.      To the extent not waived or otherwise excused because of the acts and conduct of

   6 AFM or by operation of law, Emerald Hills has complied with all terms and conditions precedent

   7 contained in the Policies. Therefore, Emerald Hills is entitled to all benefits of insurance provided

   8 by the Policies.

   9                                 AFM’S BREACHES OF ITS DUTIES

  10          23.      On or about January 10, 2017, Emerald Hills timely notified AFM of the physical

  11 loss and damage to the roof framing and boiler and water system at the Facility. After notifying

  12 AFM of its loss, Emerald Hills cooperated with AFM in AFM’s investigation of the loss—

  13 including by providing extensive information to AFM regarding the nature and extent of its losses,

  14 by meeting with AFM’s adjusters and representatives to answer questions, and by providing

  15 AFM’s adjusters and representatives with the opportunity to inspect the damage at the Facility.

  16          24.      After receiving notice of Emerald Hills’ losses, AFM’s representatives—including

  17 construction experts retained and assigned by AFM to oversee the repair project on AFM’s

  18 behalf—were on-site at the Facility almost every week and participated in frequent meetings with

  19 representatives of Emerald Hills and the City of Lynnwood. Through these site visits and

  20 meetings, AFM was afforded every reasonable opportunity to gain an understanding of the nature

  21 and scope of the damage at the Facility, as well as the City’s building code and other requirements

  22 governing the Facility’s repair.

  23          25.      Despite timely notifying AFM of its losses nearly two years ago, reasonably and

  24 timely cooperating with AFM’s investigation, and reasonably and timely responding to AFM’s

  25 numerous requests for supporting information and documents, Emerald Hills has yet to be paid by

  26 AFM for its substantial losses. In fact, of the approximately $8,900,000 in covered property

  27 damage and Business Interruption losses claimed by Emerald Hills, AFM thus far only has

  28 confirmed coverage for $116,307—or approximately 1 percent of Emerald Hills’ claimed losses.
                                                         6
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
              186060
Case 8:19-cv-00543-JVS-KES Document 1-1 Filed 03/20/19 Page 9 of 14 Page ID #:12



   1                                       FIRST CAUSE OF ACTION

   2                                 (Against AFM: For Breach of Contract)

   3           26.      Emerald Hills realleges and incorporates by reference the allegations contained in

   4 paragraph 1 through 25 above.

   5           27.      Implied in the Policies is a covenant that AFM would act in good faith and deal

   6 fairly with Emerald Hills, would do nothing to interfere with Emerald Hills’ right to receive the

   7 benefits due under the Policies, and would give at least the same level of consideration to Emerald

   8 Hills’ interests as it gives to its own interests.

   9           28.      AFM also had a duty under the Policies, the law, and insurance industry custom

  10 and practice to promptly conduct a full and thorough investigation, including all bases that might

  11 support Emerald Hills’ claim for coverage.

  12           29.      AFM has breached its duties under one or more of the Policies by, among other

  13 things,

  14                    (a)    Failing and refusing to pay for Emerald Hills’ losses caused by the damage

  15                           to the roof framing and the boiler and water system at the Facility;

  16                    (b)    Refusing to pay for the amounts that Emerald Hills reasonably spent to

  17                           reduce its losses, even though the Policies require Emerald Hills to

  18                           “mitigate” its losses and both the Policies and common law obligate AFM

  19                           to pay Emerald Hills for amounts that Emerald Hills reasonably incurred in

  20                           an effort to mitigate loss;

  21                    (c)    Asserting grounds for disputing coverage that it knows are not supported

  22                           by, and are contrary to, the terms of the Policies, the law, insurance industry

  23                           custom and practice, the parties’ course of dealings, and the facts;

  24                    (d)    Failing to conduct an adequate investigation of Emerald Hills’ losses, and

  25                           asserting grounds for disputing coverage based on its inadequate

  26                           investigation;

  27                    (e)    Failing to fully inquire into possible bases that might support coverage for

  28                           Emerald Hills’ losses;
                                                             7
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
               186060
Case 8:19-cv-00543-JVS-KES Document 1-1 Filed 03/20/19 Page 10 of 14 Page ID #:13



    1                    (f)    By giving greater consideration to its own interests than Emerald Hills’

    2                           interests; and

    3                    (g)    By otherwise acting as alleged above.

    4           30.      As a direct and proximate result of AFM’s breach of contract, Emerald Hills has

    5 sustained damages totaling at least $8,800,000, plus interest at the legal rate. Emerald Hills

    6 continues to suffer damages because of AFM’s contractual breaches and will seek leave to amend

    7 its complaint once Emerald Hills ascertains the full extent of its damages.

    8                                     SECOND CAUSE OF ACTION

    9                    (Against AFM: For Tortious Breach of the Implied Covenant of

   10                                       Good Faith and Fair Dealing)

   11           31.      Emerald Hills realleges and incorporates by reference the allegations contained in

   12 paragraph 1 through 25 and 27 through 29 above.

   13           32.      Implied in the Policies is a covenant that AFM would act in good faith and deal

   14 fairly with Emerald Hills, would do nothing to interfere with Emerald Hills’ rights to receive the

   15 benefits due under the Policies, and would give at least the same level of consideration to Emerald

   16 Hills’ interests as it gives to its own interests.

   17           33.      AFM also had a duty under the Policies, the law, and insurance industry custom

   18 and practice to promptly conduct a full and thorough investigation, including all bases that might

   19 support Emerald Hills’ claim for coverage.

   20           34.      Instead of complying with these duties, AFM acted in bad faith and in conscious

   21 disregard of Emerald Hills’ rights by, among other things,

   22                    (a)    Failing and refusing to pay for Emerald Hills’ losses caused by the damage

   23                           to the roof framing and boiler and water system at the Facility;

   24                    (b)    Failing and refusing to pay for the amounts that Emerald Hills reasonably

   25                           spent to reduce its losses, even though the Policies require Emerald Hills to

   26                           “mitigate” its losses and both the Policies and common law obligate AFM

   27                           to pay Emerald Hills for amounts that Emerald Hills reasonably incurred in

   28                           an effort to mitigate loss;
                                                              8
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
                186060
Case 8:19-cv-00543-JVS-KES Document 1-1 Filed 03/20/19 Page 11 of 14 Page ID #:14



    1                   (c)    Asserting grounds for disputing coverage that it knows are not supported

    2                          by, and are contrary to, the terms of the Policies, the law, insurance industry

    3                          custom and practice, the parties’ course of dealings, and the facts;

    4                   (d)    Failing to conduct an adequate investigation of Emerald Hills’ losses, and

    5                          asserting grounds for disputing coverage based on its inadequate

    6                          investigation;

    7                   (e)    Failing to fully inquire into possible bases that might support coverage for

    8                          Emerald Hills’ losses;

    9                   (f)    By giving greater consideration to its own interests than Emerald Hills’

   10                          interests; and

   11                   (g)    By otherwise acting as alleged above.

   12          35.      In breach of the implied covenant of good faith and fair dealing, AFM did the

   13 things and committed the acts alleged above for the purpose of consciously withholding from

   14 Emerald Hills the rights and benefits to which Emerald Hills is entitled under the Policies.

   15          36.      AFM’s acts are inconsistent with Emerald Hills’ reasonable expectations, are

   16 contrary to established claims practices and legal requirements, and constitute bad faith.

   17 As a direct and proximate cause of AFM’s breach of the implied covenant of good faith and fair

   18 dealing, Emerald Hills has sustained damages totaling at least $8,800,000, plus interest at the legal

   19 rate. Emerald Hills continues to suffer damages because of AFM’s bad faith and will seek leave to

   20 amend its complaint once Emerald Hills ascertains the full extent of its damages. Also, pursuant

   21 to Brandt v. Superior Court, 37 Cal. 3d 813 (1985), Emerald Hills is entitled to recover all

   22 attorneys’ fees and expenses that it has reasonably incurred, and is incurring, in its efforts to obtain

   23 the policy benefits that AFM wrongfully has withheld, and is withholding, in bad faith. Emerald

   24 Hills also is entitled to interest thereon at the maximum legal rate.

   25          37.      AFM’s conduct is despicable and has been done with a conscious disregard of

   26 Emerald Hills’ rights, constituting oppression, fraud, and/or malice. AFM has engaged in a series

   27 of acts designed to deny the benefits due under one or more of its policies. Specifically, AFM, by

   28 acting as alleged above, in light of information, facts, and relevant law to the contrary, consciously
                                                          9
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
               186060
Case 8:19-cv-00543-JVS-KES Document 1-1 Filed 03/20/19 Page 12 of 14 Page ID #:15



    1 disregarded Emerald Hills’ rights and forced Emerald Hills to incur substantial financial losses,

    2 without any assistance from it, thereby inflicting substantial financial damage on Emerald Hills.

    3 AFM ignored Emerald Hills’ interests and concerns, with the requisite intent to injure, and acted

    4 fraudulently, within the meaning of California Civil Code section 3294. Therefore, Emerald Hills

    5 is entitled to recover punitive damages from AFM in an amount sufficient to punish and make an

    6 example of AFM and in order to deter similar conduct.

    7                                     THIRD CAUSE OF ACTION

    8                                (Against AFM: For Declaratory Relief)

    9          38.      Emerald Hills realleges and incorporates by reference herein each allegation

   10 contained in paragraphs 1 through 25, 27 through 29, and 32 through 33 above.

   11          39.      An actual and justiciable controversy exists between Emerald Hills and AFM.

   12 Emerald Hills contends that AFM has a duty to pay at least $8,800,000 in covered property

   13 damage and Business Interruption losses, plus interest at the legal rate, as well as Emerald Hills’

   14 claimed reasonable mitigation expenses. Emerald Hills is informed and believes, and on that basis

   15 alleges, that AFM disputes coverage for certain of these amounts.

   16          40.      Therefore, declaratory relief is necessary to determine Emerald Hills’ rights under

   17 the Policies. Specifically, Emerald Hills seeks a judicial declaration confirming that AFM’s

   18 contentions as stated above are wrong and that Emerald Hills’ contentions as stated above are

   19 correct; that AFM must honor all duties under the Policies, including its duty to pay for Emerald

   20 Hills’ losses; and that because of AFM’s conduct, Emerald Hills is excused from performing or

   21 complying with any conditions and duties otherwise imposed on it by the Policies.

   22                                    FOURTH CAUSE OF ACTION

   23                         (Against Does 1 through 10: For Declaratory Relief)

   24          41.      Emerald Hills realleges and incorporates by reference the allegations contained in

   25 paragraph 1 through 25 above.

   26          42.      Emerald Hills is informed and believes, and on that basis alleges, that Does 1

   27 through 10 dispute that Emerald Hills is entitled to insurance coverage for its losses. Therefore,

   28 an actual and justiciable controversy exists between Emerald Hills and Does 1 through 10
                                                         10
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
               186060
Case 8:19-cv-00543-JVS-KES Document 1-1 Filed 03/20/19 Page 13 of 14 Page ID #:16



    1 concerning the matters alleged herein. Emerald Hills seeks a judicial declaration as to the duties

    2 and obligations of Does 1 through 10. A declaration is necessary at this time in order that the

    3 parties’ dispute may be resolved and that they be aware of their respective rights and duties.

    4                                         PRAYER FOR RELIEF

    5          WHEREFORE, Emerald Hills prays for relief as follows:

    6                                 ON THE FIRST CAUSE OF ACTION

    7          1.       For damages according to proof at the time of trial, plus interest;

    8                               ON THE SECOND CAUSE OF ACTION

    9          2.       For damages according to proof at the time of trial, plus interest;

   10          3.       For reasonable attorneys’ fees incurred in obtaining the benefits due under one or

   11 more of the Policies, according to proof at the time of trial, plus interest; and

   12          4.       For punitive damages in an amount to be determined at the time of trial;

   13                                ON THE THIRD CAUSE OF ACTION

   14          5.       For declarations in accord with Emerald Hills’ contentions stated above;

   15                               ON THE FOURTH CAUSE OF ACTION

   16          6.       For declarations in accord with Emerald Hills’ contentions stated above;

   17                                    ON ALL CAUSES OF ACTION:

   18          7.       For costs of suit incurred herein; and

   19          8.       For such other, further, and/or different relief as may be deemed just and proper.

   20

   21 Dated: December 27, 2018                              PASICH LLP

   22

   23                                                 By:         /s/ Shaun H. Crosner
                                                            Shaun H. Crosner
   24
                                                            Attorneys for Plaintiff
   25

   26

   27

   28
                                                            11
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
               186060
Case 8:19-cv-00543-JVS-KES Document 1-1 Filed 03/20/19 Page 14 of 14 Page ID #:17



    1                                   DEMAND FOR JURY TRIAL

    2         Plaintiff Lynnwood Health Services, Inc., doing business as Emerald Hills Rehabilitation

    3 and Healthcare Center, hereby demands a trial by jury in this action.

    4

    5 Dated: December 27, 2018                           PASICH LLP

    6

    7                                              By:         /s/ Shaun H. Crosner
                                                         Shaun H. Crosner
    8
                                                         Attorneys for Plaintiff
    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                         12
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
              186060
